Citation Nr: 0713154	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  05-21 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to an effective date prior to October 1, 2004, 
for a grant of service connection for Mobitz II heart block.

Entitlement to an effective date prior to August 3, 2004, for 
a 100 percent disabling evaluation for service-connected 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
August 1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Winston-Salem, North Carolina 
(RO).

During his October 2006 Board hearing, the veteran raised the 
issue of entitlement to an increased evaluation for service-
connected Mobitz II heart block.  As review of the claims 
file reveals that this issue has not been developed, it is 
referred to the RO for the appropriate actions.

The issue of entitlement to an effective date prior to August 
3, 2004, for a 100 percent disabling evaluation for service-
connected post-traumatic stress disorder, is addressed in the 
Remand portion of the decision below, and is remanded to the 
RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for a heart disorder was received by VA on October 1, 2004.

2.  There is no evidence that the veteran filed, or intended 
to file, a formal or informal claim for service connection 
for a heart disorder prior to October 1, 2004.




CONCLUSION OF LAW

The criteria for an effective date prior to October 1, 2004, 
for the award of service connection for Mobitz II heart block 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for entitlement to an 
earlier effective date for the grant of service connection 
for Mobitz II heart block, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006).  Prior to initial adjudication of the veteran's 
claim, a letter dated in October 2004 satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although notice was not provided to the veteran 
prior to the initial adjudication of the service connection 
claim informing him that a disability rating and effective 
date would be assigned should the claim of service connection 
be granted, the Board finds that the veteran has not been 
prejudiced.  "In cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to service has been 
fulfilled."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).   

The veteran claims entitlement to an effective date earlier 
than October 1, 2004, for a grant of service connection for 
Mobitz II heart block.  Specifically, he asserts that his 
service medical records show evidence of a heart condition, 
and that there were postservice manifestations of his heart 
condition, to include his 1997 stroke, which occurred prior 
to his filing a formal claim for service connection.  

Under 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b) (2) (i), 
the effective date of an award of direct service connection 
shall be the day following separation from active service or 
date entitlement arose if a claim is received within 1 year 
after separation from service; otherwise, the effective date 
of an award of direct service connection shall be either the 
date of receipt of the claim, or date entitlement arose, 
whichever is later.  

The Board notes that the record contains two communications 
from the veteran's representative, dated in September 2003 
and April 2004, which note that the veteran had intent to 
file an informal claim.  The September 2003 correspondence 
noted that the veteran "is submitting an informal claim for 
compensation."  Similarly, the veteran's representative's 
cover letter for the April 2004 informal claim notes that the 
veteran "is submitting an informal claim for compensation," 
and the veteran's correspondence requests a copy of his 
service medical records and VA treatment records pertaining 
to treatment for a back disorder.  However, an informal claim 
requires a communication or action that identifies the 
benefit sought.  38 C.F.R. §§ 3.155, 3.157 (2006).  These 
communications cannot be considered an informal claim for a 
heart disorder.  The September 2003 communication does not 
identify any disability, or note that the veteran is seeking 
service connection; the April 2004 communication does not 
note that the veteran is seeking service connection, and only 
references a back disorder, not a heart disorder.

A review of the competent medical and procedural evidence of 
record reveals that the veteran underwent surgery to implant 
the Mobitz II heart block in June 1997, and that the 
veteran's claim for service connection for a heart disorder 
was received at the RO on October 1, 2004.  Again, the 
general rule regarding effective dates of awards of service 
connection, pursuant to 38 U.S.C.A. § 5110(a) and 38 C.F.R. 
§ 3.400(b) (2), is that the effective date of the award of 
service connection shall be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  
Accordingly, the date of receipt of the veteran's claim for 
service connection for a heart disorder, October 1, 2004, is 
the earliest effective date for service connection under the 
provisions of 38 U.S.C.A. § 5110.  See also 38 C.F.R. § 
3.400(b) (2).

During his October 2006 Board hearing, the veteran stated 
that the effective date of his award of service connection 
for Mobitz II heart block should be as early as 1968, as his 
service entrance examination showed normal cardiovascular 
findings, but his service medical records later show evidence 
of a heart disorder.  He asserted that he only learned that 
his heart disorder could be related to his military service 
after he had requested and received his "201" or service 
personnel file in 2004, and that it was not his fault that he 
was not informed of the disorder in service.  However, the 
United States Court of Appeals for the Federal Circuit has 
held that equitable tolling cannot be used to award benefits 
prior to the date of claim where the statute required that 
awards be effective no earlier than the date of claim.  See 
Andrews v. Principi, 351 F.3d 1134, 1137-38 (Fed. Cir. 2003).  
Additionally, VA's failure to give a claimant, or potential 
claimant, any form or information concerning the right to 
file a claim, or to furnish notice of the time limit for the 
filing of a claim, does not extend the time periods for doing 
so.  38 C.F.R. § 21.1032(a), (c) (2006).  Although it is 
unfortunate if the veteran did not learn of his potential 
entitlement to service connection for a heart disorder until 
many years after he was separated from service, his claimed 
lack of awareness does not provide a legal basis for an 
earlier effective date for that benefit.

Because there is no evidence that the veteran filed, or 
intended to file, a formal or informal claim for service 
connection for a heart disorder prior to October 1, 2004, the 
preponderance of the evidence is against his claim for an 
earlier effective date.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an effective date prior to October 1, 2004, 
for a grant of service connection for Mobitz II heart block, 
is denied.


REMAND

During the veteran's October 2006 Board hearing, he stated 
that he had been continuously treated for his PTSD since 2002 
at the Salisbury VA outpatient treatment center since 2002.  
To that end, a review of the claims file shows VA outpatient 
treatment records for PTSD dated from April 2003 to September 
2003, and VA inpatient treatment records from August 2004 to 
September 2004.  No other treatment records are associated 
with the claims file.  Because VA has been put on notice of 
existing VA treatment records which are not currently of 
record, remand is required so that those records can be 
obtained, associated with the claims file, and considered in 
conjunction with the veteran's claim.  See Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992); see generally Murincsak v. 
Derwinski, 2 Vet. App. 363, 
372-73 (1992).

Accordingly, the issue of entitlement to an effective date 
prior to August 3, 2004, for a 100 percent disabling 
evaluation for service-connected post-traumatic stress 
disorder, is remanded for the following actions:

1.  The RO must contact the veteran and 
afford him the opportunity to identify 
or submit any additional pertinent 
evidence in support of his claim.  
Based on his response, the RO must 
attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources, to include PTSD treatment 
records from the Salisbury VA 
Outpatient Clinic from January 2002 
through August 3, 2004.  All attempts 
to secure this evidence must be 
documented in the claims file by the 
RO.  If, after making reasonable 
efforts to obtain named records the RO 
is unable to secure same, the RO must 
notify the veteran and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with 
respect to the claim.  The veteran must 
then be given an opportunity to 
respond.

2.  Once the above actions have been 
completed, the RO must readjudicate the 
veteran's claim for an effective date 
prior to August 3, 2004, for a 100 
percent disability evaluation for 
service-connected post-traumatic stress 
disorder.  If any benefit on appeal 
remains denied, a supplemental 
statement of the case must be issued, 
and the veteran and his representative 
must be afforded an opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


